People v Slater (2016 NY Slip Op 06849)





People v Slater


2016 NY Slip Op 06849


Decided on October 19, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 19, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOHN M. LEVENTHAL
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2014-09162
2014-09256

[*1]The People of the State of New York, respondent, 
vCherysh R. Slater, appellant. (Appeal No. 1) The People, etc., respondent, Cherysh R. Slater, also known as "Rock," appellant. (Appeal No. 2) (Ind. Nos. 80/12, 91/13) Salvatore C. Adamo, New York, NY, for appellant.


William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeals by the defendant from (1) a judgment of the County Court, Dutchess County (Forman, J.), rendered September 18, 2014, convicting him of criminal possession of a controlled substance in the third degree, under Superseding Indictment No. 91/13, upon his plea of guilty, and imposing sentence, and (2) a judgment of the same court, also rendered September 18, 2014, convicting him of criminal possession of a weapon in the second degree, under Indictment No. 80/12, upon his plea of guilty, and imposing sentence.
ORDERED that the judgments are affirmed.
The defendant's challenge to the validity of his pleas of guilty is unpreserved for appellate review (see People v Williams, 27 NY3d 212).
By pleading guilty, the defendant forfeited appellate review of his claim of ineffective assistance of counsel, which does not directly involve the plea negotiation process (see People v Williams, 129 AD3d 1000, 1000).
The sentences imposed were not excessive (see People v Suitte, 90 AD2d 80).
RIVERA, J.P., LEVENTHAL, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court